United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1930
                                    ___________

Terry Jordan,                            *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Iowa Quality Beef,                       * Northern District of Iowa.
                                         *
             Appellee.                   *    [UNPUBLISHED]
                                         *
                                    ___________

                              Submitted: August 5, 2004
                                 Filed: October 12, 2004
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Terry Jordan appeals the district court’s preservice dismissal of his complaint
for failure to state a claim. Jordan, who is African-American, alleged he was rehired
by Iowa Quality Beef; on the day he was to start work he was informed the offer of
rehire was rescinded; and the decision not to rehire him was based upon his race and
other impermissible factors.

       We grant Jordan leave to appeal in forma pauperis. Having carefully reviewed
the record, we conclude preservice dismissal was inappropriate because Jordan’s pro
se complaint, liberally construed, satisfied federal pleading requirements by providing
Iowa Quality Beef notice of his claim of discrimination in its decision not to rehire
him. See Fed. R. Civ. P. 8(a)(2); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514-15
(2002); Smith v. St. Bernards Reg’l Med. Ctr., 19 F.3d 1254, 1255 (8th Cir. 1994).

      Accordingly, we reverse the dismissal and remand for further proceedings in
accordance with this opinion.
                      ______________________________




                                        -2-